Citation Nr: 1133228	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO. 05-28 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as a result of cold injury.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as a result of cold injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  Such hearing was scheduled for July 2009; however, the Veteran failed to appear.   Therefore, the Board considers the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2010).  

In November 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2009 remand orders with respect to the claims adjudicated herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a current diagnosis of peripheral neuropathy of the left lower extremity.  

2.  There is no competent evidence that the Veteran has a current diagnosis of peripheral neuropathy of the right lower extremity.  

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 3 8 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March 2003 and March 2010 letters to the Veteran advised him of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2010 letter was issued after the initial June 2003 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2010 letter was issued, the Veteran's claims were readjudicated in the November 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records were considered by both the AOJ and the Board in connection with the adjudication of his claims.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In this regard, in March 2010, the AOJ requested the Veteran's records from the Army National Guard.  Thereafter, in a July 2010 letter, the Veteran was informed that the AOJ had not received a response regarding the request for records, but noted that additional records from the Veteran were received in June 2010.  The Board notes that such records include some records of treatment received during his Army National Guard service.  In September 2010, the Veteran's incomplete service personnel records from the Army National Guard were received.  At such time, the custodian of the record informed VA they did not have the Veteran's dental and medical outpatient medical records as such were missing.  The custodian further indicated that an extensive search of the entire facility was conducted and the Veteran's records were flagged as missing.  In a separate letter, it was also noted that the AOJ's request had been forwarded to the State's Surgeon Office.  In this regard, no response has been received to date from such office.  Furthermore, the letter indicated that medical records for separated soldiers were forwarded to the VA Records Management Center; however, all records from such facility have previously been associated with the file.  Therefore, as the Board finds that the AOJ has attempted to obtain the Veteran's Army National Guard records from all potential sources.     

However, the Board observes that the AOJ did not notify the Veteran of the fact that his Army National Guard records were unavailable after the receipt of the September 2010 letter despite such directive in the Board's November 2009 remand.  Even so, the Board finds that no prejudice results to the Veteran despite this failure.  Specifically, the Veteran had already submitted his copies of his Army National Guard records in June 2010.  Moreover, as this claim is herein being denied on the basis that the Veteran does not have a current disability of peripheral neuropathy of the bilateral lower extremities, records dated prior to the submission of his claim are irrelevant.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Therefore, the Board finds no prejudice to the Veteran in issuing a final decision at this time.  

The Board notes the Veteran has been provided with a VA examination and a medical opinion was requested.  However, as will be discussed below, the current VA examination and VA treatment records for the past 18 years include no current diagnoses of peripheral neuropathy.  Thus, a remand to obtain an opinion is not required, as there is no competent evidence of a currently diagnosed disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  While the Veteran as a layperson is certainly competent to report symptoms, he is not medically qualified to make a diagnosis of a neurological disorder, and the record does not otherwise reflect treatment for the symptoms of, or a diagnosis of, peripheral neuropathy.  

The Board observes that the Veteran's claims were remanded in November 2009 in order to provide notice in accordance with Dingess/Hartman, supra; obtain the his Army National Guard records; and afford him a VA examination.  As discussed in the above section, the AOJ has substantially complied with the Board's remand directives.  See D'Aries, supra.  Moreover, to the extent that they have not been, the Board finds that no prejudice results to the Veteran in the adjudication of his claims herein for reasons previously discussed.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed, if any, were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Analysis

The Veteran contends he sustained cold injuries to his lower extremities in service in Korea.  He asserts that after sleeping in an unheated tent in Korea he woke up with cold feet which caused him to develop peripheral neuropathy of his lower extremities.  Therefore, the Veteran claims that service connection is warranted for such disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system such as peripheral neuropathy, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board observes that the Veteran is competent to testify as to his in-service exposure to cold weather.  Moreover, in his service treatment records, an October 1984 record reflects that he expressed concern regarding cold weather injuries in Korea.  It was noted that the Veteran had no history of frostbite and he was advised on how to avoid such injuries.  As such, the Board finds the Veteran's testimony regarding his exposure to cold weather while serving in Korea to be competent and credible.  

Post-service records reflect complaints of decreased sensation and numbness in his bilateral lower extremities.  Additionally, at an August 1992 VA examination, it was noted that the Veteran had some diffuse sensory deficits in both feet which were quite possibly related to his frostbite exposures.  VA treatment records dated in 2003 also show that the Veteran reported a history of frostbite in Korea and that his bilateral distal medial column had been numb ever since.  The assessment was numbness of both feet as a result of cold weather injury in Korea by history.  

A Report of Physical Examination in September 1998 found the lower extremities were normal.  December 2003 and June 2003 VA records included assessments of numbness of both feet, resulting from cold weather injury, by history only.  There were no clinical findings of numbness of the feet on either date.  In February 2007 VA care providers noted no focal deficits after conducting a neurological evaluation.  A VA examiner in August 2007 noted that the sensory evaluation was normal throughout the body.  No numbness was elicited by a VA care provider in September 2007.   

In August 2010 VA examination of the peripheral nerves found no sensory deficits in the right or left lower extremity.  Sensory evaluation with respect to the bilateral lower extremities revealed normal sensation when testing for vibration, pain, position sense, and light touch.  The VA examiner concluded there was no evidence of peripheral neuropathy.  He stated unequivocally that the Veteran did not currently have peripheral neuropathy.  

Significantly, there has been no diagnosis or treatment for peripheral neuropathy during the last 18 years, to include the current appeal period.  Treatment records do not include any clinical data relating to sensory deficits in the lower extremities.  Moreover, there is no current diagnosis of peripheral neuropathy of either lower extremity and no current clinical findings demonstrating sensory impairment in either lower extremity.   

As previously mentioned, the Veteran's service treatment and personnel records are negative for any treatment or diagnoses referable to the lower extremities.  The Veteran in his written statements and reports of his history stated he has numbness and pain in both lower extremities due to his exposure to cold in service.  However, there is no competent evidence of record that reflects a current diagnosis of peripheral neuropathy of the lower extremities  

While the Veteran is competent to testify as to any numbness or other symptomatology of his lower extremities, he is not competent or qualified, as a layperson, to diagnose a neurological disorder as such is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  

While the Veteran may have had sensory deficits in his lower extremities prior to the current appeal period, treatment records and the August 2010 VA examination fail to reveal objective findings demonstrating the presence of peripheral neuropathy of the bilateral lower extremities.  With regard to the August 2010 VA examination, such was through and included testing of the Veteran's reflexes, sensory responses, and motor strength of the lower extremities.  It is the most complete neurological evaluation of record.  

Accordingly, for all of the above reasons, the Board concludes that there is no competent evidence of current diagnoses of peripheral neuropathy of the left or right lower extremities during the entire appeal period.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain, supra.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.  


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


